Case 18-70870-JAD     Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02     Desc Main
                                Document     Page 1 of 18


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                           Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                               Chapter 11
              Joint Debtors,
                                               Document No.
 M&T BANK,
                                               Related to Doc. No. 88
              Movant,
                                               Hearing Date and Time:
       vs.                                     July 14, 2020 at 10:00 am

 LARRY FREDERICK and
 SHARON FREDERICK,

              Respondents.

          RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       AND NOW come Larry Frederick and Sharon Frederick, Joint Debtors, by and

 through their Counsel, Robert O Lampl, John P. Lacher, Ryan J. Cooney and Sy O.

 Lampl and file the following RESPONSE TO MOTION FOR RELIEF FROM THE

 AUTOMATIC STAY (the “Motion”):

                               PRELIMINARY STATEMENT

       The Joint Debtors operate a fourth generation dairy farm in Blair County,

 Pennsylvania. Over the last few years, a significant number of Pennsylvania dairy farms

 have been forced to seek bankruptcy protection. As stated by M&T in the Motion, milk

 prices have plummeted. However, low milk prices are not a recent phenomenon. To the

 contrary, there has been a sustained period of low milk prices from early 2015 through

 the date of the filing of this response. Low milk prices, along with the high debt load

 required to sustain most agricultural enterprises has resulted in many bankruptcies.

                                           1
Case 18-70870-JAD      Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02      Desc Main
                                 Document     Page 2 of 18


 See, September 2019 Study of Pennsylvania’s Dairy Industry by the Legislative Budget

 and Finance Committee.

         Facing Confessions of Judgment filed by M&T Bank (“M&T”), the Joint Debtors

 filed the within case in December of 2018 in order to preserve the value of their assets

 and in an attempt to preserve their way of life and only thing they have ever known.

         Since the filing, the Joint Debtors, through Counsel, have been in fairly regular

 contact with M&T regarding the direction of this case. Starting in June 2019 and

 continuing through the present, the Joint Debtors have made monthly adequate

 protection payments to M&T. The Joint Debtors acknowledge that they had to recently

 reduce these payments.

         The main point of contention from the beginning has been whether or not the

 Joint Debtors should liquidate their assets through an auction process. While the Joint

 Debtors acknowledge that M&T has a substantial claim (a portion of which is subject to

 dispute), its goes without saying that the Joint Debtors have a competing interest in

 exiting from this Chapter 11 with at least some ability to continue their agricultural

 lifestyle. Additionally, and from an objective standpoint, the Joint Debtors commissioned

 the opinion of a highly regarded Pennsylvania commercial farm broker, John Mattilio.

 On July 3, 2019, Mr. Mattilio sent a letter to the undersigned in which he opined, inter

 alia, that:

                “…you should not have a public auction unless
               you have 4-6 true potential buyers. Facilities like this
               Frederick Home farm would not do well at auction
               since there may be only one or two potential
               buyers from this property. The very nature of a public
               auction needs competitive bidding. It does not work with
               a specialized facility in an industry that is not currently
               making money.”

                                              2
Case 18-70870-JAD      Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02          Desc Main
                                 Document     Page 3 of 18


 A true and correct copy of John Mattilio’s July 3, 2019 letter is attached hereto as

 Exhibit A.

        Despite their hesitancy and Mr. Mattilio’s opinion, in July of 2019, the Joint

 Debtors agreed to conduct due diligence with respect to potential auction companies.

 During this process, it became increasingly clear that M&T strongly preferred Comly

 Auctioneers and Appraisers (“Comly”). However, through multiple discussions that the

 undersigned had with representatives of Comly, it became apparent that M&T was

 having offline conversations with Comly about the Joint Debtors’ circumstances, which

 in the eyes of the undersigned at least created the appearance that Comly was not

 disinterested. Furthermore, during a July 24, 2019 call, Steve Comly expressly stated

 that in his view the ballpark value of the Joint Debtors’ assets was $2,000,000 and that

 he expected them to fetch over $1,000,000 at an auction before a 10% commission.

        The very next day, and potentially at the behest of M&T, Mr. Comly sent the

 undersigned an email in attempt to clarify his statements with respect to value. In his

 July 25, 2019 email, Mr. Comly stated that we should look at value as a range, “and that

 range could be $1,500,000 to $3,500,000.” Again, before a 10% commission.

        As a result of this due diligence and also based on the opinion of Mr. Mattilio, the

 Joint Debtors believed that it was both in their best interest and also their creditors’ best

 interest to pursue a private sale with another farmer in the area.

        Consistent with the same, the Joint Debtors had conversations, which ultimately

 led to negotiations, with another local farmer, Rodney Metzler, almost since the

 commencement of the within case. From the beginning it was disclosed that the Joint

 Debtors’ daughter was married to Mr. Metzler’s son. While M&T was initially hesitant,



                                              3
Case 18-70870-JAD      Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02        Desc Main
                                 Document     Page 4 of 18


 the concept of a private sale to Mr. Metzler gained traction in September of 2019. In

 fact, during a phone call during the third week of September 2019, M&T expressly

 agreed to support a private sale of the Joint Debtors’ assets to Mr. Metzler for the total

 consideration of $3,100,000. However, when the Joint Debtors procured such an offer

 from Mr. Metzler and presented it to M&T, M&T reneged and stated that it would only

 support a private sale if it resulted in a “net recovery” to M&T and the FSA in the amount

 of $3,100,000. Following this reneging, the negotiations with Mr. Metzler temporarily

 stalled.

        In early 2020, the negotiations with Mr. Metzler re-commenced following the joint

 decision to have a representative of M&T negotiate directly with Mr. Metzler regarding

 the price at which M&T and also the FSA would release their liens on the Joint Debtors’

 assets. In April of 2020, M&T and the FSA agreed to support a sale of their collateral to

 Mr. Metzler for consideration in the amount of $2,600,000. Emails supporting the same

 are collectively attached hereto as Exhibit B. Additionally, the Joint Debtors believe that

 there exist communications directly between M&T and Mr. Meltzer that also support this

 amount. Thus, it is completely disingenuous for M&T to now argue in the instant motion

 that it would not support a sale for $2,600,000. See, Motion paragraph 36.

        Unfortunately, due to the fact that, “the World has changed,” (quote from Mr.

 Metzler’s Attorney) Mr. Metzler, through counsel, sent the parties an email dated April

 24, 2020 through which he attempted to change the terms of the deal. The proposed

 changes were unacceptable to both M&T and the Joint Debtors.

        At the same time and with the express knowledge that M&T and the FSA were

 now on board with a $2,600,000 sale, the Joint Debtors’ son and farm manager, Eric



                                             4
Case 18-70870-JAD        Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02     Desc Main
                                   Document     Page 5 of 18


 Frederick began exploring financing opportunities for the purchase of M&T and the

 FSA’s collateral from the Joint Debtors. On June 9, 2020, Eric Frederick was approved

 for financing to cover a $2,600,000 purchase price. The financing package consisted of

 a $1,800,000 loan from Kish Bank and an $800,000 loan from the FSA, one of the

 secured creditors herein. Thus, at least implicitly, the FSA appears to be on board with

 the plan to sell their collateral to Eric Frederick.

        The Joint Debtors shared these financing details with M&T and expected its

 support. Instead, two days, later M&T filed the instant Motion. M&T cannot and will not

 be able to explain why it does not support a sale to Eric Frederick for $2,600,000 when

 records and communications will reveal that it expressly supported a sale in that amount

 to Rodney Metzler just two months ago.

        In any event, the Joint Debtors are within days from finalizing a Plan, Disclosure

 Statement and Sale Motion built around the sale of M&T and the FSA’s collateral to Eric

 Frederick. The Joint Debtors expect to file these documents by July 3, 2020. The Joint

 Debtors are hopeful that M&T will reevaluate its position.

                                        INTRODUCTION

        1.      To the extent this paragraph sets forth conclusions of law, no response is

 required. It is admitted that M&T Bank extended several loans to the Joint Debtors and

 that M&T confessed judgment against the Joint Debtors in November 2018. The

 remainder of this paragraph is denied. Finally, the Joint Debtors hereby incorporate their

 Preliminary Statement.

                                            PARTIES

        2.      Admitted.



                                                 5
Case 18-70870-JAD     Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02          Desc Main
                                Document     Page 6 of 18


       3.     Admitted.

                              JURISDICTION AND VENUE

       4.     Admitted.

       5.     Admitted.

       6.     Admitted.

                                     BACKGROUND

       7.     Admitted.

       8.     Admitted.

       9.     Admitted.

       10.    Admitted. By way of further response, the Joint Debtors are within days

 from finalizing a Plan, Disclosure Statement and Sale Motion built around the sale of

 M&T and the FSA’s collateral to Eric Frederick. The Joint Debtors expect to file these

 documents by July 3, 2020.

       11.    It is admitted that M&T filed a proof of claim. The proof of claim is a written

 document which speaks for itself.

       12.    This paragraph sets forth conclusions of law for which no response is

 required.

       13.    The averments of this paragraph are denied to the extent that Movant’s

 characterizations of the promissory notes differ from their plain terms as the promissory

 notes are written documents that speak for themselves.

       14.    To the extent this paragraph sets forth conclusions of law, no response is

 required. By way of further response, the averments of this paragraph are denied to the




                                             6
Case 18-70870-JAD      Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02        Desc Main
                                 Document     Page 7 of 18


 extent that Movant’s characterizations of the mortgage documents differ from their plain

 terms as the mortgage documents are written documents that speak for themselves.

        15.    To the extent this paragraph sets forth conclusions of law, no response is

 required. By way of further response, the averments of this paragraph are denied to the

 extent that Movant’s characterization of the mortgage documents differ from their plain

 terms as the mortgage documents are written documents that speak for themselves.

        16.    Denied. Eric Frederick lives at 1219 Frederick Road. By way of further

 response, Eric Frederick and his family manage and personally participate in all of the

 Joint Debtors’ farming operations. To say that he lives “rent free” is seemingly a hollow

 attempt to imply that he is a free loader. To the contrary, Eric Frederick and his children

 work incredibly long hours and provide substantial value for little pay.

        17.    To the extent this paragraph sets forth conclusions of law, no response is

 required. By way of further response, the averments of this paragraph are denied to the

 extent that Movant’s characterizations of the loan documents differ from their plain

 terms as the loan documents are written documents that speak for themselves.

        18.    To the extent this paragraph sets forth conclusions of law, no response is

 required. By way of further response, the averments of this paragraph are denied to the

 extent that Movant’s characterizations of the UCC Financing Statements differ from their

 plain terms as the UCC Financing Statements are written documents that speak for

 themselves.

        19.    To the extent this paragraph sets forth conclusions of law, no response is

 required. By way of further response, the averments of this paragraph are denied to the

 extent that Movant’s characterizations of the UCC Financing Statements differ from their



                                              7
Case 18-70870-JAD        Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02      Desc Main
                                   Document     Page 8 of 18


 plain terms as the UCC Financing Statements are written documents that speak for

 themselves.

       20.     The averments of this paragraph set forth conclusions of law for which no

 response is required.

       21.     It is admitted that M&T confessed Judgment. By way of further response,

 the Joint Debtors filed the within bankruptcy case prior to the expiration of the 30-day

 time period to strike and/or open the judgment. The Joint Debtors continue to dispute

 the amount of the judgment.

       22.     This paragraph sets forth conclusions of law for which no response is

 required. By way of further response, the averments of this paragraph are denied to the

 extent that Movant’s characterizations of the M&T Bank Claim and supporting

 documents differ from their plain terms as the M&T Bank Claim and supporting

 documents are written documents that speak for themselves.

       23.     It is admitted that the stated values were stipulated to for the purposes of

 the Cash Collateral Order. It is denied that the stated values accurately reflect the state

 of the PA farming industry and resulting marketplace.

       24.     The Joint Debtors are without knowledge or information sufficient to form a

 belief as to the truth of the averments contained in paragraph 24. Accordingly, the

 averments contained in paragraph 24 are denied.

       25.     Admitted.

       26.     Admitted.

       27.     It is denied that the Joint Debtors made the full monthly payment to the

 Lampl Law Firm for March, April and May 2020. To the contrary, the Operating Reports



                                              8
Case 18-70870-JAD        Doc 102    Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                   Document     Page 9 of 18


 reflect that the Lampl Law Firm received only $1,000 in May of 2020. The remainder of

 this paragraph is admitted.

                                    RELIEF REQUESTED

       28.    It is denied that M&T Bank is entitled to the relief requested for the

 reasons set forth herein.

                                   LAW AND ARGUMENT

       29.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       30.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       31.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       32.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       33.    The averments of this paragraph set forth conclusions of law for which no

 response is required. By way of further response and in part based on the July 3, 2019

 letter from John Mattilio, there is almost no market for the Joint Debtors’ real estate.

 Thus, any attempt to put a value on the same is speculative.

       34.    The averments of this paragraph are denied. M&T expressly stated that

 that it would support a $3,100,000 sale. The Joint Debtors and the undersigned

 reasonably understood this to be a sale of all the Joint Debtors’ non-exempt assets.

 This understanding was reasonable and expected as from the beginning of the within

 case it was always contemplated between the parties that the Joint Debtors would



                                              9
Case 18-70870-JAD        Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02      Desc Main
                                   Document      Page 10 of 18


 pursue a sale of all their non-exempt assets. This concept is set forth in paragraph 7 of

 the Cash Collateral Order. However, after the Joint Debtors procured a $3,100,000 offer

 from Rodney Metzler for the Joint Debtors’ non-exempt assets, M&T reneged and

 stated that it needed a net recovery of $3,100,000.

        Notwithstanding the foregoing, months later, M&T commenced direct discussions

 with Rodney Metzler. As a result of those discussions, M&T agreed to support a sale of

 its collateral along with any collateral that the FSA had a first position lien on to Rodney

 Metzler for $2,600,000. This deal was confirmed by Mr. Metzler and is reflected in email

 communications. See Exhibit B.

        35.       The averments of this paragraph are denied. Eric Frederick is in fact

 seeking to acquire some of the Joint Debtors’ assets. However, he is seeking to acquire

 them for a price that M&T agreed to - $2,600,000.

        36.       The averments of this paragraph are denied. To the contrary, Eric

 Frederick has obtained the requisite financing to pay the agreed upon price of

 $2,600,000. By way of further response, the Joint Debtors incorporate their Preliminary

 Statement. Finally, to say that M&T does not support a $2,600,000 sale is disingenuous

 and a breach of the duty of good faith and fair dealing.

        37.       The averments of this paragraph are denied. The Joint Debtors submit

 that M&T was aware of a breeding issue affecting their herd since prior to the within

 case being filed. This information was shared with their former loan officer Blaine Smith

 during a routine visit to the Joint Debtors’ farm before the within case was filed. Bruce

 Horning from the FSA was also present. This should have been documented in the Joint

 Debtors’ file.



                                              10
Case 18-70870-JAD      Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02        Desc Main
                                 Document      Page 11 of 18


        Regarding the breeding issue, Select Fires (the former breeder) along with a

 computer program (Dairy Comp) are at fault. P&G shots were given to already pregnant

 cows which caused abortions. As a result, the Joint Debtors were required to breed

 older cows. These older cows often develop problems after giving birth due to their age

 and weight which can lead to death. This problem has been resolved and the herd

 numbers have stabilized since November of 2019.

        Finally, M&T’s statement that this was a “shocking revelation, which the secured

 creditors learned mostly by happenstance,” is an intentionally false characterization of

 the events surrounding this issue.

        As stated, M&T was aware of this problem pre-bankruptcy. Moreover, the FSA

 conducted an inspection in November 2019 during which it was revealed that the Joint

 Debtors had 198 milking cows. The Joint Debtors never concealed this issue and never

 objected to any inspections sought by M&T and the FSA.

        38.    It is admitted that based on an agreement with M&T and the FSA that the

 Joint Debtors would be responsible for 70% of the farm expenses and Eric would be

 responsible for 30%. In turn, the Joint Debtors receive 70% of the revenue derived from

 milk sales. At no point has M&T or the FSA ever objected to this arrangement. If

 anything, M&T has benefited from this split. Without it, the Joint Debtors would not have

 been able to make any adequate protection payments.

        39.    Admitted. By way of further response, the dairy industry has been

 suffering for the last 5 years due to historically low milk prices and increased costs.




                                              11
Case 18-70870-JAD        Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                   Document      Page 12 of 18


       40.      The averments of this paragraph are denied to the extent that Movant’s

 characterizations of the USDA Price Reports differ from their plain terms as the USDA

 Price Reports are written documents that speak for themselves.

       41.      Admitted.

       42.      Admitted.

       43.      The Joint Debtors have not been ordered to reduce their production.

 However, they acknowledge that some farmers have been asked to reduce production.

       44.      The averments of this paragraph are denied to the extent that Movant’s

 characterization of the Monthly Operating Reports differ from their plain terms as the

 Monthly Operating Reports are written documents that speak for themselves.

       45.      The averments of this paragraph are denied to the extent that Movant’s

 characterization of the Monthly Operating Reports differ from their plain terms as the

 Monthly Operating Reports are written documents that speak for themselves.

       46.      The averments of this paragraph set forth conclusions of law for which no

 response is required. While the Joint Debtors acknowledge a large claim to M&T, they

 do not have knowledge regarding the application of adequate protection payments and

 interest charges. For instance, following the confessed judgments, interest should be

 capped at 6% in the event that M&T is entitled to interest at all. Furthermore, the Joint

 Debtors have and continue to object to unearned attorneys’ fees in the amount of

 $338,278.31.

       47.      The averments of this paragraph set forth conclusions of law for which no

 response is required.




                                              12
Case 18-70870-JAD        Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                   Document      Page 13 of 18


       48.    The Joint Debtors have no training or skills with respect to valuation. Eric

 Frederick has obtained financing for a $2,600,000 sale as that amount of consideration

 was agreed upon by M&T and Rodney Metzler in April of 2020.

       49.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       50.    The averments of this paragraph set forth conclusions of law for which no

 response is required. By way of further response, it is admitted that the Joint Debtors

 did not make the full $7,500 payment for March, April and May of 2020.

       51.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       52.    The averments of this paragraph set forth conclusions of law for which no

 response is required. By way of further response, the averments of this paragraph are

 denied. Finally, the Joint Debtors hereby incorporate their Preliminary Statement.

       53.    Denied. Per a phone call between the undersigned and Attorney Bill

 Kelleher during the first week of August 2019, it was agreed that even though the

 authorization to use cash collateral under the Cash Collateral Order expired on July 31,

 2019, the Joint Debtors did not need to seek approval to use cash collateral as the

 parties were negotiating. This agreement was confirmed on August 6, 2019, by Attorney

 Kelleher through an email which stated that M&T, “wouldn’t make an issue out of not

 having authority presently if we could quickly come to an agreement, unless I gave you

 some warning. My prior email did not provide that warning.” A copy of this August 6,

 2019 email is attached hereto as Exhibit C. As of the date of this response, M&T has

 not provided a “warning” with respect to cash collateral which would have signaled to



                                              13
Case 18-70870-JAD        Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                   Document      Page 14 of 18


 the Joint Debtors that a motion needed to be filed. Further, the Joint Debtors continued

 making adequate protection payments which were accepted by M&T long after the July

 31, 2019 expiration date.

       54.    Admitted. The Joint Debtors hereby incorporate their Preliminary

 Statement.

       55.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       56.    Admitted.

       57.    Admitted. By way of further response, the hearing has been continued to

 July 14, 2020.

       58.    The averments of this paragraph are denied to the extent that Movant’s

 characterization of the Hometown Bank Motion differs from its plain terms as the

 Hometown Bank Motion is a written document that speaks for itself.

       59.    The averments of this paragraph set forth conclusions of law for which no

 response is required. By way of further response, M&T adamantly opposed the Joint

 Debtors making current payments to Hometown Bank. As a result, the Debtors stopped

 making them. M&T now attempts to use the Joint Debtors’ nonpayment against them.

       60.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       61.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       62.    The averments of this paragraph set forth conclusions of law for which no

 response is required.



                                              14
Case 18-70870-JAD        Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                   Document      Page 15 of 18


       63.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       64.    The averments of this paragraph set forth conclusions of law for which no

 response is required. By way of further response, the Joint Debtors hereby incorporate

 their Preliminary Statement.

       65.    The averments of this paragraph set forth conclusions of law for which no

 response is required. By way of further response, the Joint Debtors hereby incorporate

 their Preliminary Statement and response to paragraph 37.

       66.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

       67.    The averments of this paragraph set forth conclusions of law for which no

 response is required.

                                        CONCLUSION

       68.    It is denied that M&T is entitled to relief from the automatic stay for the

 reasons set forth herein.

       WHEREFORE, the Joint Debtors respectfully request that this Honorable Court

 deny M&T’s Motion for Relief from the Automatic Stay.




                                              15
Case 18-70870-JAD      Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                 Document      Page 16 of 18


                                                 Respectfully Submitted,

 Date: June 29, 2020                             /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com




                                            16
Case 18-70870-JAD      Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                 Document      Page 17 of 18


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                             Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                                 Chapter 11
              Joint Debtors,
                                                 Document No.
 M&T BANK,
                                                 Related to Doc. No. 88
              Movant,
                                                 Hearing Date and Time:
       vs.                                       July 14, 2020 at 10:00 am

 LARRY FREDERICK and
 SHARON FREDERICK,

              Respondents.


                               CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 29th day of June, 2020, a true and

 correct copy of the foregoing RESPONSE TO MOTION FOR RELIEF FROM THE

 AUTOMATIC STAY was served upon the following (via electronic service):

 Office of the U.S. Trustee
 970 Liberty Center
 1001 Liberty Avenue
 Pittsburgh, PA 15222

 William E. Kelleher
 Dentons Cohen & Grigsby, P.C.
 625 Liberty Avenue
 Pittsburgh, PA 15222
 Bill.kelleher@dentons.com




                                            17
Case 18-70870-JAD      Doc 102     Filed 06/29/20 Entered 06/29/20 16:52:02   Desc Main
                                 Document      Page 18 of 18


 Date: June 29, 2020                             /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com




                                            18
